Citation Nr: 1145029	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-27 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for varicose veins in the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In that rating decision, the RO denied the claims for entitlement to service connection for varicose veins in both lower extremities.  The Veteran initiated an appeal as to both claims, but he only perfected the appeal for the current matter.  On the Veteran's August 2008 VA Form-9, substantive appeal, he specifically indicated his desire to only appeal the claim for entitlement to service connection for varicose veins in his left lower extremity. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for varicose veins in his left lower extremity.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  In particular, a new VA medical opinion is in order.  

The Veteran asserts that varicose veins in his left lower extremity are related to an inservice injury in 1974 when he was struck on the leg by a "2 by 4" timber.  He reports that the abrasion of the leg caused severe compression of a vein and resulted in bleeding.  The Veteran denies seeking medical attention at that time, but reportedly, the area of the injury became more extensive over time and he mentioned the problem to a service medical professional upon his separation in May 1975 (although it is not recorded in any service treatment record).  The Veteran's reports of the inservice injury are corroborated by a statement from his direct supervisor at that time.  See July 2007 statement in support of the case from P.W.A, Ph.D. 

Subsequent service treatment records show that the Veteran sought treatment for a leg problem in May 1974, but it is unclear from the record what type of problem was treated because of illegible handwriting of the examining physician.  Also, the report of a June 1974 examination prior to separation shows that the Veteran's lower extremities and vascular system were evaluated as normal, but the examining physician noted that the Veteran complained of cramping in his legs with exercise. 

Post-service private treatment records starting in 1983 (only nine years after the injury) show that the Veteran sought treatment for recurring pain in his left lower extremity due to post-traumatic varicose veins.  A September1983 private treatment record notes that the Veteran reported a history of an injury to his left shin in 1974.  See private treatment records from Himalayan Institute dated 1983 to 1985.  

The record also contains a June 2008 private medical statement from Dr. A.M. that links the Veteran's varicose veins in his left lower extremity to his reported 1974 injury.  Dr. M. states that the "progression of injury involving the varicose veins in the left leg is consistent with what could have originated during his period of service with the U.S. Air Force at U-Tapao, Thailand, 1973-74," but she could not verify that the Veteran's leg injury actually occurred. 

In September 2009, the Veteran was afforded a VA examination in conjunction with his claim.  The examination report shows a diagnosis of varicose veins, moderate, in the left lower extremity.  The examiner concluded that he was unable to attribute the varicose veins to the Veteran's reported, but undocumented, injury without resorting to mere speculation.  The examiner noted that the injury was not evaluated or treated until six years afterward and the original injury seems acute and transitory.  

Initially, the Board notes that the examiner failed to consider the Veteran's reports of continuous leg problems since the 1974 injury.  Since the Veteran is competent to report the onset of leg pain in service and the continuity of such symptoms since then, the examiner must specifically address the Veteran's reports of continuity of leg problems since the 1974 injury in determining whether his current varicose veins disorder is related to active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, it is not clear from the record why the VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed or whether the limits of medical knowledge have been exhausted, the report September 2009 VA examination is inadequate.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010)(holding that before VA can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion).   

As such, a remand is in order to obtain a new VA medical opinion.  VA should arrange for the Veteran's claims folder, including a copy of this Remand Order, to be reviewed by a VA examiner in order to obtain an opinion on whether the varicose veins in the left lower extremity are etiologically related to the Veteran's period of service, to include the reported 1974 leg injury. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should arrange for the claims folder to be reviewed by a VA physician, with the appropriate specialty, to provide a medical opinion as to the likelihood that the Veteran's varicose veins in his left lower extremity are etiologically related to his period of service.  The Veteran's claims file must be made available to the examiner prior to he or she providing an opinion, and the examiner must review the entire claims file, specifically the June 2008 private medical statement and the September 2009 examination report, in conjunction with the medical opinion.  If the examiner determines that an examination is necessary, then one should be provided.  All tests and studies deemed necessary by the examiner should be performed.

Following a review of the record (and examination of the Veteran, if necessary) the examiner should render an opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that the Veteran's varicose veins in his left lower extremity is related to his period of service, to include a reported 1974 leg injury.   In so doing, the examiner should comment on any other opinions of record and note whether any of the Veteran's service treatment records indicate symptoms of varicose veins. 

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran has provided credible lay statements indicating that he injured his left leg in 1974 and that he has experienced leg symptoms dating back to service. 

* Post-service treatment records dated nine years after the Veteran's period of service show a diagnosis of post-traumatic varicose veins. 

* Dr. A.M. has provided a medical conclusion that the "progression of the injury involving the varicose veins in the left leg is consistent with what could have originated during his period of service." 

* The September 2009 VA examiner could not provide a medical opinion without resort to mere speculation, but he stated that the original 1974 injury seems acute and transitory. 

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

A full rationale is requested for all opinions expressed by the examiner. If the examiner is unable to provide a requested opinion, he or she should explain why.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period for the Veteran to respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


